Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 10, 1975, convicting him of rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No issues have been raised with respect to the sufficiency of the facts. The trial court was in error in determining the jurisdictional issue as a matter of law and taking that issue from the jury. Whether the crimes charged were committed, as contended, 500 yards outside of the border line of Kings County was a question of fact which should have been submitted to the jury. Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.